—Order, Supreme Court, Bronx County (George Friedman, J.), entered April 9, 1997, which denied defendant-appellant’s motion to vacate a prior order, same court (Luis Gonzalez, J.), entered September 9, 1996, upon appellant’s default, inter alia, resolving the issues of notice and foreseeability in favor of plaintiff and against appellant, unanimously affirmed, without costs.
Appellant inexcusably delayed in complying with plaintiff’s discovery demands, despite a court order directing such compliance, and even now, in support of its motion to vacate its default, fails to show that it made good faith efforts to comply fully with the required discovery (see, Jackson v City of New York, 185 AD2d 768). Concur — Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.